Case 9:16-cv-00055-RC-KFG Document 27 Filed 12/19/20 Page 1 of 2 PageID #: 755




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

DAWN MARIE GREEN,                                 §
    Plaintiff,                                    §
                                                  §
                                                  §
v.                                                §                   CIVIL ACTION NO.
                                                  §                   9:16-cv-00055-RC-KFG
                                                  §
ANDREW SAUL,                                      §
ACTING COMMISSIONER                               §
OF SOCIAL SECURITY                                §
ADMINISTRATION,                                   §
     Defendant.                                   §



 ORDER ACCEPTING REPORT AND RECOMMENDATION ON ATTORNEYS’ FEES

       The Honorable Keith F. Giblin, United States Magistrate Judge, submitted a report [Doc.

No. 26] recommending that the Court grant the plaintiff’s Motion to Amend/Correct Order

Adopting Report and Recommendation [Doc. No. 25] and Motion for Attorney Fees Pursuant to

42 U.S.C. § 406(b)(1) [Doc. No. 22]. No party has filed objections to the magistrate judge’s report.

       The Court ORDERS that the Report and Recommendation of the United States Magistrate

Judge [Doc. No. 26] is ACCEPTED. The Court further ORDERS that the Motion for Attorney

Fees Pursuant to 42 U.S.C. § 406(b)(1) [Doc. No. 22] is reinstated as pending. The Court further

ORDERS that the Motion to Amend/Correct Order Adopting Report and Recommendation [Doc.

No. 25] and the Motion for Attorney Fees Pursuant to 42 U.S.C. § 406(b)(1) [Doc. No. 22] are

GRANTED.

       The Court finally ORDERS that the movant, Dominick Bonino, is awarded the sum of

$9,882.75, to be paid out of the plaintiff’s past-due benefits for representation before this Court in

this case. Upon receipt of this award, the movant shall remit to the plaintiff fees in the amount of
                                                  1
Case 9:16-cv-00055-RC-KFG Document 27 Filed 12/19/20 Page 2 of 2 PageID #: 756




$4,526.48 as previously awarded by the Court under the Equal Access to Justice Act [Doc. Nos.

19, 24].

   So ORDERED and SIGNED, Dec 19, 2020.


                                                  ____________________
                                                  Ron Clark
                                                  Senior Judge




                                             2
